Name Street Address City, State and Zip Code Date: Re:Stock Award Dear : In consideration for your past and future advice, services and work as the of RemoteMDx, Inc., the Board of Directors of the Company has agreed to grant to you, as of the date of this letter, an award of shares of Common stock of the Company.We will promptly instruct our counsel to make the necessary filing s to have the shares issued as soon as possible. Thank you again for your valuable services to the Company. Sincerely, RemoteMDx, Inc. By: Title: Accepted and Agreed:
